Citation Nr: 1332735	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  06-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

4.  Entitlement to service connection for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant appears to have had service in the United States Marine Corps Reserve from July 1966 to July 1972 and in the Rhode Island Army National Guard (ARNG) from July 1986 to April 1987, including a verified period of active duty for training (ACDUTRA) from July 1966 to March 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO denied service connection for hysterical personality.  Later that month, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2006, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006.  A supplemental SOC (SSOC) was issued in June 2009. 

In April 2009, the appellant testified during a hearing before a Decision Review Officer (DRO) at the RO; and in July 2009, he testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings are of record. 

In a November 2009 decision, the Board denied service connection for a psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Memorandum Decision, the Court vacated the Board's decision, and remanded the claim to the Board for further proceedings consistent with its decision. 

This appeal also arose from a January 2012 rating decision in which the RO, inter alia, denied service connection claims for PTSD and TBI residuals, and also denied service connection for the purpose of establishing eligibility to treatment.  The Veteran, through his attorney, filed an NOD in March 2012. 

In September 2012, the Board remanded the appeal to the RO for further action.  At that time, given the denial of a new claim for service connection for PTSD, the Board recharacterized the previously denied claim as reflected in the first item on the title page.  [The Board also noted, parenthetically, that, although, in the January 2012 decision, the RO determined that new and material evidence had not been received to reopen a claim for service connection for, essentially, psychiatric disability other than PTSD, such a determination was erroneous.  Given the continuing appeal of that matter, the claim had not been finally denied.]  The Board specifically remanded the claims for service connection for PTSD and for residuals of TBI, along with the matter of entitlement to service connection for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702, for issuance of an SOC - the next step in the appellate process.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In October 2012, the RO furnished the Veteran an SOC on claims for service connection for PTSD and for residuals of TBI, as well as the claim for service connection for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  Later than month, the appellant filed a substantive appeal (via a VA Form 9), perfecting his appeal as to those matters.  The RO also continued to deny the claim for  service connection for an acquired psychiatric disorder (as reflected in an SSOC dated October 2012), and returned all matters to the Board. 

In January 2013, the Veteran's attorney cancelled a request for a Board hearing in lieu of extensions of time to submit additional evidence to the Board.  The Board granted motions to extend time for submission of additional evidence in April 2013 and June 2013.  Also, in April 2013, the undersigned Veterans Law Judge advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

Notably, the Veteran's attorney submitted additional evidence in support of the claims in November 2012, January 2013, May 2013 and July 2013.  In May 2013, the Board received a signed statement from the Veteran waiving initial RO consideration of evidence submitted to the Board.  Although evidence submitted by the Veteran's attorney in July 2013 did not include an accompanying waiver of RO consideration, this evidence either included relevant evidence which is duplicative of evidence covered by the May 2013 waiver of RO consideration, or new evidence which is clearly not pertinent to the claims at hand.

For reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the appellant if further action is required.


REMAND

In July 2009, the testified during a Board video-conference hearing before the undersigned VLJ on the issue of entitlement to service connection for an acquired psychiatric disorder.

Thereafter, the Veteran perfected appeals on the additional issues of entitlement to service connection for PTSD, entitlement to service connection for residuals of TBI, and entitlement to service connection for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.

The Veteran initially elected to have a Board hearing on the newly raised issues, but his attorney cancelled this hearing request by written statement received in January 2013.

On September 25, 2013, the Board received a written statement by the Veteran requesting a re-scheduling of a Board video-conference hearing.  He indicated his awareness that his attorney had cancelled his prior request for a Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  As the RO schedules Board video-conference hearings, a remand of these matters for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with the September 2013 request.  Notify the Veteran and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  Return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 





5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

